Dear Mr. McCorquodale:
Reference is made to your recent request for an opinion of this office regarding the timely payment of ad valorem taxes, specifically with respect to ad valorem tax payments mailed (postmarked) on or before December 31st, but not received by the Sheriff's Office until after that date.  Pertinently, you seek our opinion as to whether such payments can be deemed timely, or whether the Sheriff and Ex-Officio Tax Collector must deem such payments delinquent, and charge interest thereon.
As noted in your correspondence, LSA-R.S. 47:2101 is controlling of this issue.  In pertinent part, this provision of law provides:
  "A. (1)  All taxes shall be collected in the calendar year in which the assessment thereof is made the taxes assessed in each year shall be due in that calendar year as soon as the tax roll is filed
* * *
  (3)  The interest on all ad valorem taxes, whether levied on movable or immovable property, which are delinquent shall begin on the thirty-first day of December of each and every year and shall bear interest from December thirty-first of such year until paid, at the rate of one percent per month or any part thereof "
In accordance with LSA-R.S. 47:2101, it is the opinion of this office that ad valorem tax payments, even if mailed or postmarked on or before December 31st, that are not received by the Sheriff and Ex-Officio Tax Collector's Office until after December 31st must be deemed delinquent. It is our further opinion that the Sheriff and Ex-Officio Tax Collector must comply with LSA-R.S. 47:2101, and cannot waive any interest due.
As noted in your letter, this office has consistently opined that political subdivisions of the state, including the Tax Collector, cannot waive interest, penalties or costs due on delinquent ad valorem taxes. Attorney General Opinions Nos. 01-0123, 00-471, 80-988, 78-1624.
We trust the foregoing to be of assistance.  Should you or the Sheriff require assistance in other areas of the law, please do not hesitate to contact this office.
Yours very truly,
                              CHARLES C. FOTI, JR. Attorney General
                              BY: ________________________________ JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
CCF, jr./JMZB/dam